 



Exhibit 10.1
Amendment No.3, Consent and Waiver
to and under
Credit Agreement
          This Amendment No.3, Consent and Waiver, dated as of September 21,
2006 (this “Amendment”), to and under the Credit Agreement, dated as of
March 20, 2006 (as amended, including by this Amendment, the “Credit
Agreement”), among Affiliated Computer Services, Inc., a Delaware corporation
(the “Company”), ACS Commercial Solutions, Inc., a Nevada corporation, ACS
Education Services, Inc., a Delaware corporation, ACS Enterprise Solutions,
Inc., a Delaware corporation, ACS HR Solutions, LLC, a Pennsylvania limited
liability company, ACS Outsourcing Solutions, Inc., a Michigan corporation, ACS
State & Local Solutions, Inc., a New York corporation, ACS State Healthcare,
LLC, a Delaware limited liability company, ACS TradeOne Marketing, Inc., a
Delaware corporation, Buck Consultants, LLC, a Delaware limited liability
company, ACS Worldwide Lending Limited, a limited company organized under the
laws of England and Wales, and each other Subsidiary Borrower party thereto from
time to time, the Lenders and Issuers party thereto from time to time, and
Citicorp USA, Inc. (“Citicorp”), as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise specified herein, all capitalized
terms used in this Amendment shall have the meanings ascribed to them in the
Credit Agreement.
W I T N E S S E T H
          WHEREAS, in connection with the investigation relating to the
Company’s historical stock option practices prior to the Effective Date (as
defined below) as disclosed in the Company’s press release dated August 7, 2006
(the “Options Matter”), the Company has requested a waiver of certain covenants
under the Credit Agreement and certain amendments to the Credit Agreement as
herein set forth;
          WHEREAS, the Company, each of the Lenders signatory to an
acknowledgment and consent, in the form set forth as Exhibit A (an
“Acknowledgment and Consent”), and the Administrative Agent have agreed to such
waiver and amendments on the terms and subject to the conditions herein
provided.
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          SECTION 1. Consent and Waiver.
          (a) As of the Effective Date, the Administrative Agent and each Lender
signatory to an Acknowledgment and Consent hereby (i) consent to (A) the
delivery of the Financial Statements required by Section 6.1(a) (Quarterly
Reports) and the related Compliance Certificate required by Section 6.1(c)
(Compliance Certificate) for the Fiscal Quarter ended June 30, 2006 and the
Fiscal Quarter ending on September 30, 2006, on or prior to December 31, 2006,
and (B) the delivery of the Financial Statements and related accountant’s report
required by Section 6.1(b) (Annual Reports) and the related Compliance
Certificate required by Section 6.1(c) (Compliance Certificate) for the Fiscal
Year ended June 30, 2006, on or prior to December 31, 2006 and (ii) waive any
Default or Event of

 



--------------------------------------------------------------------------------



 



Default (x) arising from the Company’s failure to comply with Section 6.1(a)
(Quarterly Reports), Section 6.1(b) (Annual Reports) or Section 6.1(c)
(Compliance Certificate) (all such financial statements, reports and
certificates being the “Delayed Reports”); provided that, in each case, the
failure to deliver each of the Delayed Reports within the applicable time period
provided by the Credit Agreement shall have resulted directly or indirectly from
the Options Matter.
          (b) The Administrative Agent and each Lender signatory to an
Acknowledgment and Consent hereby waive any Default or Event of Default under
Section 9.1(c) (Events of Default) solely to the extent that the representation
or warranties made or deemed to have been made pursuant to Section 4.4(a)
(Financial Statements), Section 4.9 (Full Disclosure), Section 6.1(a) (Quarterly
Reports) or Section 6.1(e) (Business Plan) shall prove to have been incorrect
when made or deemed to have been made as a result of a restatement, adjustment
or other modification of the Financial Statements delivered to the
Administrative Agent prior to the Effective Date; provided that such
restatement, adjustment or other modification shall have resulted directly or
indirectly from the Options Matter.
          (c) The Administrative Agent and each Lender signatory to an
Acknowledgment and Consent hereby waive any Default or Event of Default under
Section 9.1(e) (Events of Default), arising from the Company’s or any other
Group Member’s failure to comply with similar reporting covenants under any
other Indebtedness (including any requirement to file any report with the SEC or
to furnish such report to the holders of such Indebtedness) (collectively,
“Similar Reporting Covenants”); provided that (i) such failure to comply shall
have resulted directly or indirectly from the Options Matter and (ii) the
Company and/or such other Group Member, as applicable, shall have delivered all
reports and all other statements required by each such Similar Reporting
Covenant on or prior to December 31, 2006.
          (d) Except as expressly provided in clauses (a), (b) and (c) above,
nothing contained in this Amendment shall be construed as a waiver of any
Default or Event of Default under the Credit Agreement or any other Loan
Document.
          (e) Notwithstanding the Applicable Margin with respect to Revolving
Loans or Applicable Unused Commitment Fee Rate that would otherwise be in
effect, from and after the Effective Date and through the earlier of
(x) December 29, 2006 and (y) the date that any of the Delayed Reports have been
delivered to the Administrative Agent in accordance with the requirements set
forth in the Credit Agreement (as amended by this Amendment) (the “Modification
Termination Date”), (i) “Applicable Margin” shall mean with respect to Revolving
Loans maintained as (1) Base Rate Loans, a rate equal to 0.25% per annum and
(2) Eurocurrency Rate Loans, a rate equal to 1.25% per annum and (ii)
“Applicable Unused Commitment Fee Rate” shall mean 0.375% per annum. Commencing
on the Modification Termination Date, “Applicable Margin” and “Applicable Unused
Commitment Fee Rate” shall each revert to the definition set forth in the Credit
Agreement without giving effect to this Section 1(e) and from and after the
Modification Termination Date, this Amendment shall cease to be of further force
and effect with respect to any Delayed Report that has been delivered.
          (f) Promptly, but in any event within 10 Business Days after delivery
of the Financial Statements for the Fiscal Year ended June 30, 2006, the Company
shall furnish to the Administrative Agent an update of the Projections delivered
by it in accordance with Section 6.1(e) (Business Plan).

2



--------------------------------------------------------------------------------



 



          SECTION 2. Amendments. Subject to the terms and conditions set forth
herein, effective as of the Effective Date, the Credit Agreement (together with
the Exhibits and Schedules thereto) is hereby amended as follows:
          (a) Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended:
          (i) by inserting the following definitions among the existing
definitions set forth in such Section in alphabetical order:
     “Local Time” means, with respect to any Borrowing, notices, determinations,
fundings and payments under or in connection with (a) the Term Loan Facility or
the Primary Revolving Credit Facility, New York time and (b) the Multicurrency
Revolving Credit Facility, London time.
     “Target Date” means a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) is operating.
          (ii) by deleting the definitions of “Business Day” and “Dollar
Equivalent” in their entirety and replacing them, respectively, with the
following:
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with (a) the
Eurocurrency Rate or any Eurocurrency Rate Loans, a day on which dealings in
Dollar deposits are also carried on in the London interbank market, (b) the
Multicurrency Revolving Credit Facility, such day that is also a day of the year
on which banks are not required to or authorized to close in London, (c) a
Borrowing denominated in Euros, such day that is also a Target Date and (c) a
Borrowing denominated in Available Currency other than Dollars or Euros, such
day that is also a day of the year on which banks are not required or authorized
to close in the principal financial center of such Available Currency.
     “Dollar Equivalent” of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, (b) if such
amount is expressed in an Available Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by Citibank in New York,
New York at 11:00 a.m. (Local Time) or, if such amount is determined under or in
connection with the Multicurrency Revolving Credit Facility, Citibank in London,
at 11:00 a.m. (Local Time), on the date of determination (or, if such date is
not a Business Day, the last Business Day prior thereto) to prime banks in New
York, or London, as applicable, for the spot purchase in the New York, or
London, as applicable, foreign exchange market of such amount of Dollars with
such Available Currency and (c) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate.
          (b) A new Section 1.5(h) (Certain Terms) is hereby inserted
immediately after Section 1.5(g) to read as follows:
               (h) All references in this Agreement to “New York time” shall be
deemed to make reference to the applicable Local Time.

3



--------------------------------------------------------------------------------



 



     (c) Section 2.13(b) (Payments and Computations) is hereby deleted in its
entirety and replaced with the following:
               (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of, in the case of Eurocurrency Rate
Loans, 360 days (or, if it is so determined by the Administrative Agent, in the
case of Eurocurrency Rate Loans under the Multicurrency Revolving Credit
Facility, 365 days) and, in the case of Base Rate Loans, 365 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.
     (d) Section 4.13(b) (Use of Proceeds) is hereby deleted in its entirety and
replaced with the following:
               (b) The proceeds of the Revolving Loans and the Letters of Credit
are being used by each Revolving Credit Borrower (and, to the extent distributed
to them by such Borrower, each Group Member) solely (i) to refinance all
Indebtedness and other obligations outstanding under the Existing Credit
Agreement, (ii) for the payment of transaction costs, fees and expenses incurred
in connection with this Agreement and the transactions contemplated hereby,
(iii) for working capital and general corporate purposes for itself or any of
its Subsidiaries and (iv) to finance Permitted Acquisitions; provided, however,
that the Revolving Credit Borrowers may use the Revolving Loans from time to
time to make payments permitted under Section 8.5(e) (Restricted Payments) and
to pay costs, fees and expenses incurred in connection therewith, in each case,
to the extent, before and after giving effect to all such payments on any date,
(A) the aggregate principal amount of all such Revolving Loans outstanding at
any time used to make payments permitted under Section 8.5(e) shall not exceed
$350,000,000 (or at any time prior to or on December 31, 2006, $500,000,000),
(B) the aggregate principal amount of all such Revolving Loans outstanding at
any time used to make payments permitted under Section 8.5(e)(i) shall not
exceed $350,000,000 and (C) the sum of (1) the Available Credit and (2) the
aggregate amount of cash and Cash Equivalents (free and clear of all Liens other
than Customary Permitted Liens and Liens in favor of the Administrative Agent
for the benefit of the Secured Parties) in excess of $50,000,000 included in the
Consolidated balance sheet of the Group Members as of such date shall not be
less than $300,000,000 (or at any time prior to or on December 31, 2006,
$200,000,000).
     (e) Section 11.8(a)(iv) (Notices, Etc.) is hereby deleted in its entirety
and replaced with the following:
               (iv) if to the Administrative Agent or the Dollar Swing Lender:
Citicorp USA, Inc.
388 Greenwich Street, 21st Floor
New York, New York 10013
Attention: James M. Walsh
Telecopy no: (212) 816-8112
E-Mail Address: james.m.walsh@citigroup.com

4



--------------------------------------------------------------------------------



 



with a copy to:
Citibank International PLC.
Citigroup Centre, Fifth Floor
25 Canada Square, Canary Wharf
London E14 5LB
Attention: Loans Agency
Telecopy no: 44 208 636 3824
E-Mail Address: jane.horner@citigroup.com
with a copy to:
Weil, Gotshal & Manges, LLP
767 Fifth Avenue,
New York, New York 10153-0119
Attention: Daniel S. Dokos, Esq.
Telecopy no: (212) 310-8007
E-Mail Address: daniel.dokos@weil.com
     (f) As permitted by the proviso to Section 11.1(a) (Amendments, Waivers,
Etc.) of the Credit Agreement with respect to the curing of any ambiguity,
omission, defect or inconsistency, the Administrative Agent and the Company
hereby consent to the following modifications to Section 6.1. (Financial
Statements), each such modification effective as of the Closing Date:
     (i) Section 6.1(a) (Quarterly Reports) shall be modified to read as
follows:
               (a) Quarterly Reports. Within 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, financial information
regarding the Group Members consisting of Consolidated unaudited balance sheets
as of the close of such quarter and the related statements of income and cash
flow for such quarter and that portion of the Fiscal Year ending as of the close
of such quarter, setting forth in comparative form the figures for the
corresponding period in the prior year, in each case certified by a Responsible
Officer of the Company as fairly presenting the Consolidated financial position
of the Group Members as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end adjustments).
     (ii) Section 6.1(g) (Intercompany Loan Balances) shall be modified to read
as follows:
     (g) Intercompany Loan Balances. Together with each delivery of any
Financial Statement pursuant to clause (a) or (b) above, a summary of the
outstanding balance of all intercompany Indebtedness as of the last day of the
Fiscal Quarter covered by such Financial Statement, certified by a Responsible
Officer of the Company.
          SECTION 3. Conditions to Effectiveness. This Amendment shall become
effective as of September 28, 2006 (the “Effective Date”) upon the satisfaction
of each of the following conditions precedent:

5



--------------------------------------------------------------------------------



 



          (a) the Administrative Agent shall have received counterparts of this
Amendment executed by each Borrower and the Administrative Agent;
          (b) the Administrative Agent shall have received an Acknowledgment and
Consent duly executed by each Lender constituting the Requisite Lenders;
          (c) (i) The Lenders shall have received payment of all fees as
required by Section 4 hereof and (ii) the Administrative Agent shall have
received payment of all fees, costs and expenses, including, without limitation,
all fees, costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) in connection with this Amendment, the Credit Agreement
and each other Loan Document, as required by Section 5 hereof.
          SECTION 4. Fees. As consideration for the execution of this Amendment,
the Company, on behalf of each Borrower, agrees to pay to the Administrative
Agent, for the account of each Lender from which the Administrative Agent shall
have received (by facsimile or otherwise) an executed Acknowledgment and Consent
with respect to this Amendment by 5 p.m. (New York time) on September 21, 2006,
a fee equal to 0.1% of the sum of (A) such Lender’s Revolving Credit Commitment
then in effect and (B) the principal amount of such Lender’s Term Loans then
outstanding.
          SECTION 5. Costs and Expenses. As provided in Section 11.3(a) (Costs
and Expenses) of the Credit Agreement, each Borrower jointly and severally
agrees to reimburse the Administrative Agent for all reasonable fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors for advice, assistance or other representation in connection with this
Amendment, to the extent invoiced to the Borrowers no less than one Business Day
prior to the Effective Date.
          SECTION 6. Construction with the Loan Documents.
          (a) On and after this Amendment becoming effective in accordance with
Section 3, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended or otherwise modified hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. The table of contents, signature pages and list of Exhibits
and Schedules of the Credit Agreement shall be deemed modified to reflect the
changes made by this Amendment.
          (b) Except as expressly amended or otherwise modified hereby, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed, including the respective guarantees and security interests granted
pursuant to the respective Loan Documents.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Lenders, the
Issuers or the Agents under any of the Loan Documents, nor constitute a waiver
or amendment of any provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.
          (d) This Amendment is a Loan Document.

6



--------------------------------------------------------------------------------



 



          (e) This Amendment shall not extinguish or otherwise constitute a
novation of the Obligations outstanding under the Credit Agreement or discharge
or release the Lien or priority of any Loan Document or any other security
therefor or any guarantee thereof. The Credit Agreement and each of the other
Loan Documents shall remain in full force and effect, except as modified hereby
or thereby in connection herewith or therewith.
          SECTION 7. Representations And Warranties. Each Borrower hereby
represents and warrants, on and as of the date hereof, both prior and after
giving effect to this Amendment, that (i) it has taken all necessary actions to
authorize the execution, delivery, and performance of this Amendment, (ii) this
Amendment has been duly executed and delivered by such Borrower, (iii) this
Amendment is the legal, valid and binding obligation of such Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, (iv) each of the representations and warranties
made by it in the Credit Agreement, as amended hereby, and the other Loan
Documents, shall be true and correct in all material respects (other than
representations and warranties in any such Loan Document which expressly speak
as of an earlier date, which shall have been true and correct in all material
respects as of such earlier date) and (v) no Default or Event of Default has
occurred and is continuing (other than any Default or Event of Default expressly
waived by Section 1(a), (b) or (c) of this Amendment).
          SECTION 8. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
          SECTION 9. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment.
          SECTION 10. Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
[Signature pages follow]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Affiliated Computer Services, Inc.,
ACS Commercial Solutions, Inc.,
ACS Education Services, Inc.,
ACS Enterprise Solutions, Inc.,
ACS HR Solutions, LLC,
ACS Outsourcing Solutions, Inc.,
ACS State & Local Solutions, Inc.,
ACS State Healthcare, LLC,
ACS TradeOne Marketing, Inc.,
      as Borrowers
      By:   /s/ Nancy P. Vineyard         Name:   Nancy P. Vineyard       
Title:   Treasurer        ACS Worldwide Lending Limited,
      as Borrower
                                By:   /s/ Nancy P. Vineyard         Name:  
Nancy P. Vineyard        Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



            Buck Consultants, LLC,
      as Borrower
      By:   /s/ Gary Stephen         Name:   Gary Stephen        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

            Citicorp USA, Inc.,
      as Administrative Agent
      By:   /s/ John Judge         Name:   John Judge        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



Exhibit A to
Amendment No. 3, Consent and Waiver
to and under Credit Agreement
Acknowledgement And Consent

To:   Citicorp USA, Inc., as Administrative Agent
338 Greenwich Street, 21st Floor
New York, New York 10013
Attention: James M. Walsh

Re:   Affiliated Computer Services, Inc. — Amendment No.3, Consent and Waiver

          Reference is made to the Credit Agreement, dated as of March 20, 2006
(as amended), among Affiliated Computer Services, Inc., a Delaware corporation
(the “Company”), ACS Commercial Solutions, Inc., a Nevada corporation, ACS
Education Services, Inc., a Delaware corporation, ACS Enterprise Solutions,
Inc., a Delaware corporation, ACS HR Solutions, LLC, a Pennsylvania limited
liability company, ACS Outsourcing Solutions, Inc., a Michigan corporation, ACS
State & Local Solutions, Inc., a New York corporation, ACS State Healthcare,
LLC, a Delaware limited liability company, ACS TradeOne Marketing, Inc., a
Delaware corporation, Buck Consultants, LLC, a Delaware limited liability
company, ACS Worldwide Lending Limited, a limited company organized under the
laws of England and Wales, and each other Subsidiary Borrower party thereto from
time to time, the Lenders and Issuers party thereto from time to time, and
Citicorp USA, Inc. (“Citicorp”), as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise specified herein, all capitalized
terms used in this Acknowledgment and Consent shall have the meanings ascribed
to such terms in the Credit Agreement.
          The Company has requested that the Lenders amend the Credit Agreement
and consent to a waiver under the Credit Agreement on the terms described in
Amendment No.3, Consent and Waiver to and under Credit Agreement (the
“Amendment”), the form of which is attached hereto.
          Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit
Agreement, the undersigned Lender hereby consents to the terms of the Amendment
and authorizes the Administrative Agent to execute and deliver the Amendment on
its behalf.

            Very truly yours,
      [Name of Lender]     By:           Name:  
        Title:        

Dated as of September __, 2006

 